AFFIRMED.
This case involves the question of whether or not a person receiving from another a bottle of intoxicating liquor for the mere purpose of taking a drink therefrom, and then returning the bottle, is guilty of unlawful possession of intoxicating liquor. The learned circuit judge ruled against the state from which the district attorney has appealed. The learned district attorney presented a cogent and logical argument for reversing the ruling of the Circuit Court. The case is controlled, however, by the case of State v. Williams, 117 Or. 238 (243 P. 563). The judgment is affirmed.
AFFIRMED. *Page 116